Citation Nr: 1636949	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-41 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO).  In May 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.   

This matter was previously before the Board in May 2014, when it was remanded for additional development.  


FINDING OF FACT

The Veteran's hearing impairment is no worse than level II in either ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in August 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Legal Criteria and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2015).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v Brown, 9 Vet. App. 518 (1996).  

At an August 2009 VA audiology examination, the Veteran reported hearing loss that began in service.  He reported that he had difficulty hearing when people spoke and had more difficulty understanding them, requiring him to watch their mouths to understand easier.  The Veteran's audiometric testing results at that time were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
50
LEFT
15
15
25
30
55

Average puretone thresholds were 29 in the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At a September 2014 VA audiology examination, the Veteran reported hearing loss that began in service.  He reported that he was unable to understand what people were saying unless he was looking at them.  The Veteran's audiometric testing results at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
55
LEFT
20
25
30
40
50

Average puretone thresholds were 33 in the right ear and 36 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Board acknowledges that the August 2009 and September 2014 examination reports are somewhat lacking in their descriptions of the functional effects of the Veteran's bilateral hearing loss disability.  In this regard, the VA examination reports note only that the Veteran has difficulty understanding what people are saying unless he is looking at their mouths.  However, at his May 2013 Board hearing, the Veteran reported function effects in the form of talking loudly and difficulty hearing unless he was watching a speaker's mouth.  His wife reported at the May 2013 Board hearing that the Veteran is used to not fully hearing what people would say so he just responds as though he had heard.  As such, the Board finds that evidence of the functional effects of the Veteran's bilateral hearing loss disability are of record, and such effects are contemplated by the noncompensable rating currently assigned.  Further, the Board notes that the Veteran has not demonstrated any prejudice due to any examination deficiency in relation to Martinak.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Veteran's bilateral hearing loss disability is not shown to be worse than level II in either ear, for the entire period on appeal.  These results fall squarely within the schedular criteria for a noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability, talking overly loud and difficulty hearing unless he is looking at the speaker, are contemplated by the schedular criteria.  .  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.

Finally, the Board notes that the Veteran has indicated that he is unemployed as a result of his service-connected disabilities.  However, in an August 2016 rating decision, the Veteran was denied entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) and the Veteran has provided no indication that he intends to appeal that decision.  Further, there is absolutely no evidence of record that his bilateral hearing loss disability renders him unable to maintain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009)


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


